Exhibit 10.111

AGREEMENT

This Agreement (the "AGREEMENT") is made on this 28th day of November 2016 by
and between:

(1)



GENER8 MARITIME SUBSIDIARY INC. (formerly NAVIG8 CRUDE TANKERS INC.), a corporation
incorporated under the laws of The Marshall Islands having its registered
address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH 96960 (the "BUYER").

(2)



HYUNDAI SAMHO HEAVY INDUSTRIES CO., LTD., a company organised and existing under
the laws of the Republic of Korea, having its principal office at 93, Daebul-Ro,
Samho-Eup, Yeongam-Gun, Jeollanam-Do, Korea (the "BUILDER").

(BUYER and BUILDER shall hereinafter be referred to as the "PARTIES"
collectively)

WHEREAS,

(A)



The BUYER and the BUILDER entered into a shipbuilding contract dated 12 December
2013 (as supplemented by a supplemental agreement dated 12 December 2013 and as
further supplemented from time to time) (the "CONTRACT") in respect of the
construction and sale of the one diesel engine 300,000 dwt crude oil tanker
having hull number S771 (the "VESSEL").

(B)



Subject to the terms of this AGREEMENT, the BUYER has requested to postpone the
payment of the fourth instalment of the contract price (the "CONTRACT PRICE")
as defined in the article X, 2-(d) of the CONTRACT for a certain period.

(C)



The BUILDER is willing to agree to such postponement of the payment of the
fourth instalment of the CONTRACT PRICE under the term and condition
herein below.

NOW, THEREFORE, in consideration of the mutual premises and covenants undertaken
herein and for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the PARTIES hereby agree as follows;





1 / 3

--------------------------------------------------------------------------------

 



1.   POSTPONEMENT

Notwithstanding the ARTICLE X, 2-(d) of the CONTRACT, it shall be amended that
five per cent (5%) of the CONTRACT PRICE amounting to U.S.Dollars Four Million
Seven Hundred Sixty five Thousand only (US$ 4,765,000.-) out of total 10% of the
CONTRACT PRICE (the "FOURTH INSTALMENT A") shall be paid by the BUYER to the
BUILDER no later than December 15, 2016 and outstanding five per cent (5%)
of the CONTRACT PRICE amounting to U.S.Dollars Four Million Seven Hundred Sixty
five Thousand only (US$ 4,765,000.-) (the "FOURTH INSTALMENT B") shall be paid
by the BUYER to the BUILDER concurrently with the delivery of the VESSEL
scheduled on February 27, 2017.

2.   INTEREST

In consideration of the postponement of the fourth instalment, the BUYER shall
pay to the BUILDER interest at the rate of six percent (6%) per annum calculated
from October 24, 2016 to the actual receipt of each payment of the fourth
instalment as shown in below table.

 

FOURTH INSTALMENT A

FOURTH INSTALMENT B

Contractual Due Date

October 24, 2016

Adjusted Due Date

December 15, 2016

February 27, 2017

Period of Postponement

52 days

126 days

Principal

$ 4,765,000

$4,765,000

Interest

$ 40,731

$ 98,694

Total Amount

$4,805,731

$ 4,863,694

 

The interest in the above table is based on the amended payment schedule.

3.   EFFECTIVENESS

This AGREEMENT shall become effective upon signing by the PARTIES hereto.





2 / 3

--------------------------------------------------------------------------------

 



4.   CONFIDENTIALITY

This AGREEMENT shall be kept strictly private and confidential by the PARTIES
hereto and shall not be disclosed to any third parties unless mutually agreed.

5.   OTHER TERMS

All other terms of the CONTRACT remain unaltered and unaffected by the terms of
this AGREEMENT.

6.   GOVERNING LAW AND JURISDICTION

This AGREEMENT shall be governed by and construed in accordance with English law
and any dispute under this AGREEMENT shall be referred to arbitration in
accordance with the terms of Article XIII of the CONTRACT.

IN WITNESS WHEREOF the PARTIES hereto have caused this AGREEMENT to be duly
executed on the date first above written.

 

 

 

 

 

 

For and on behalf of the BUYER

    

For and on behalf of the BUILDER

 

 

 

By

/s/ George Fikaris

 

By

: /s/ Ho Woung Cheom

Name

: George Fikaris

 

Name

: Ho Woung Cheom

Title

: Vice President

 

Title

: Team Leader / CMD

 

 

For US$10 and other good and valuable consideration (the sufficiency and receipt
of which are hereby acknowledged), We, Nonghyup Bank, hereby acknowledge the
terms of this Agreement and give our consent accordingly to the variation of the
Contract on the terms set out herein with effect from the date first
above written..



3 / 3

--------------------------------------------------------------------------------